Title: From James Madison to Stephen Pleasonton, 23 August 1815
From: Madison, James
To: Pleasonton, Stephen


                    
                        
                            Sir
                        
                        Aug. 23. [1815]
                    
                    I have recd your letter of the 21st. inst: on the subject of your trip to Pena. I cannot suppose that under the circumstances you state, Mr. Monroe would disapprove it. Accept my respects
                    
                        J. Madison
                    
                